DETAILED ACTION
This Action is in response to Applicant’s amendment filed on June 18, 2014.  Claims 1-30 are now pending in the present application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
 	Claims 1-30 are allowed.

 	The following is an Examiner's statement of reasons for allowance: 
 	Claims 1, 14, 23, and 30 are allowed in view of the amendment and accompanying remarks filed on 12/27/2021.
 	Claims 2-13, 15-22, and 24-29 are allowed because they depend on claims 1, 14, and 23.
 	Authorization is given to charge for additional claims if needed. Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
  	Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to SUHAIL KHAN whose telephone number is (571) 270- 7187. The examiner can normally be reached on M-Th 6:30AM-5:00PM EST. If 
/Suhail Khan/
Primary Examiner, Art Unit 2642